In an action to recover damages for personal injuries suffered by plaintiff’s intestate, and for property damage, as the result of a head-on collision between an automobile driven by plaintiff’s intestate and one driven by defendant, which occurred on defendant’s wrong side of the road, judgment in favor of plaintiff, and order denying defendant’s motion to set the verdict aside, unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.